COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-100-CV
 
 
MARK M. D=AMICO                                                              APPELLANT
 
                                                   V.
 
CITY OF FORT WORTH                                                           APPELLEE
(ROBERT CHAMBERS) 
 
 
                                              ------------
 
         FROM COUNTY
COURT AT LAW NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Mark M. D=Amico
attempts to appeal from the trial court=s order
granting the plea to the jurisdiction of appellee City of Fort Worth (Robert
Chambers).  We sent a letter to appellant
that informed him of our concern that we do not have jurisdiction because,
based on our review of the record, this is a case that originated in small
claims court.  See Tex. Gov=t Code
Ann. ' 28.053(d) (Vernon 2004); Sultan
v. Mathew, 178 S.W.3d 747, 752B53 (Tex.
2005) (holding that because of section 28.053(d), Acourts
of appeals lack jurisdiction over cases originally filed in the small claims
court@); Lister
v. Walters, 247 S.W.3d 381, 383 (Tex. App.CTexarkana
2008, no pet.); Gaskill v. Sneaky Enters., Inc., 997 S.W.2d 296,
297 (Tex. App.CFort Worth 1999, pet. denied).
Appellant has responded to our letter, but he has
not established any valid jurisdictional grounds for continuing the
appeal.  Accordingly, we dismiss the
appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f).
 
TERRIE
LIVINGSTON
JUSTICE
 
PANEL:  CAYCE, C.J.; LIVINGSTON and MEIER, JJ.
 
DELIVERED:  September 17, 2009




[1]See Tex. R. App. P. 47.4